Case 18-42834-bem         Doc 17         Filed 03/20/19 Entered 03/20/19 09:25:16   Desc
                                              Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

                             TRUSTEE’S SUPPLEMENTAL REPORT

                            FOLLOWING CONFIRMATION HEARING


  CASE NO.   R18-42834-BEM                           ELLIS-MONRO, JUDGE
  DEBTOR(S): DARYL C. GOLDEN                         DATE: FEBRUARY 27, 2019


          SONYA BUCKLEY GORDON TO REPORT BACK IN 10 DAYS

          WHETHER DEBTOR’S PLAN PAYMENTS CURRENT.
          DEBTOR TO PROVIDE 2017 TAX RETURN.

          THE TRUSTEE HAS REVIEWED THE CASE AS INSTRUCTED AND

          RECOMMENDS AGAINST CONFIRMATION BECAUSE:
          DEBTOR’S PLAN PAYMENTS REMAIN DELINQUENT.
          PLEASE ENTER AN ORDER OF DISMISSAL.




          March 20, 2019



                                                       /s
                                            Sonya Buckley Gordon, Esq.
                                            for Chapter 13 Trustee
                                            GA. Bar No. 140987




  Mary Ida Townson, Chapter 13 Trustee
  191 Peachtree Street, NE
  Suite 2200
  Atlanta, GA 30303-1740
  404-525-1110
Case 18-42834-bem         Doc 17         Filed 03/20/19 Entered 03/20/19 09:25:16   Desc
                                              Page 2 of 2




  R18-42834-BEM
                                  CERTIFICATE OF SERVICE

       This is to certify that on this day I caused a copy of the
  foregoing pleading to be served via United States First Class
  Mail, with adequate postage thereon, on the following parties at
  the address shown for each:

  DEBTOR(S):

  DARYL C. GOLDEN
  1035 GOLDEN RD
  TEMPLE, GA 30179

  I further certify that I have on this day electronically filed
  the pleading using the Bankruptcy Court's Electronic Filing
  program, which sends a notice of this document and an
  accompanying link to this document to the following parties who
  have appeared in this case under the Bankruptcy Court's
  Electronic Case Filing program:

  SLIPAKOFF & SLOMKA, PC




  This 20th day of March, 2019



         /s/
  Sonya Buckley Gordon, Esq.
  Standing Chapter 13 Trustee
  GA Bar No. 140987




  Mary Ida Townson, Chapter 13 Trustee
  191 Peachtree Street, NE
  Suite 2200
  Atlanta, GA 30303-1740
  404-525-1110
